DETAILED ACTION
Response to Arguments
This Office Action is responsive to the amendment filed on 07/27/2022. As indicated by the amendment: claims 1, 3 and 5-9 have been amended and claims 12-20 have been added. Claims 1-20 are presently pending in the application.       

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 8-13 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuji et al. (US 2007/0173694) in view of Maeda et al. (US 2004/0073084).
Regarding claim 1, Tsuji discloses a method for controlling an orientation of a steerable distal portion (16) of an elongate instrument (1), said instrument comprising at least one tensioning member (59; par. [0079]) attached to said steerable distal portion (16; par. [0047]), said method comprising: receiving an input command at a controller (18; par. [0048]) for articulation of said steerable distal portion (16), the articulation correlating to an approximate y-bend and an approximate x-bend of said steerable distal portion (par. [0048] and [0092]-[0094]); calculating an approximate overall bend magnitude (bending angle of the bending mechanism 60/ bending portion 16; par. [0091] - a bending angle of the bending mechanism 60 is detected on the basis of an output signal of the rotary encoders 71a, 71b) based on a combined magnitude of the approximate y-bend and [[said]] magnitude of the approximate x-bend (bending angle of the bending mechanism 60/ bending portion 16; par. [0091] and [0093]).
However, Tsuji does not specifically disclose setting a limit of said approximate overall bend magnitude beyond which said steerable distal portion is not permitted to achieve; and one of: causing actuation of said at least one tensioning member to achieve said articulation of said steerable distal portion correlating to the approximate y-bend and [[said]] approximate x-bend on a condition of said calculated approximate overall bend magnitude being equal to or less than said limit, [[and]] repeating the receiving, calculating, and setting steps on a condition of said calculated approximate overall bend being greater than said limit. Maeda teaches an analogous method and device comprising setting a limit of said approximate overall bend beyond which said steerable distal portion is not permitted to achieve (bending limit; par. [0055] and [0046]); and one of: causing actuation of said at least one tensioning member to achieve said articulation of said steerable distal portion correlating to the approximate y-bend and said x-bend on a condition of said calculated approximate overall bend being equal to or less than said limit, or repeating the receiving, calculating, and setting steps on a condition of said calculated approximate overall bend being greater than said limit (par. [0055]). It would have been obvious to one having ordinary skill in the to art to have included the bending limit and clutch mechanism of Maeda in the device of Tsuji in order to warn the operator and prevent bending if the bending limit of the steerable distal portion has been met or exceeded, thereby preventing harm to the patient. Additionally, after correcting the bending of the steerable distal portion the procedure can continue. 
Regarding claim 2, Tsuji in view of Maeda disclose the method of claim 1 further comprising displaying on a graphical user interface an icon representing an approximate orientation of said steerable distal portion (Fig. 15A; 86a/U/D/L/R; par. [0163]).
Regarding claim 8, Tsuji in view of Maeda disclose the method of claim 1, further comprising: detecting tension in said at least one tensioning memberwherein said causing actuation is based on detecting the 
Regarding claim 9, Tsuji in view of Maeda disclose the method of claim 1, further comprising receiving, from a sensor (76/80) located on said steerable distal portion, a signal indicative of said approximate overall bend magnitude (76/80; par. [0096]-[0105]).
Regarding claim 10, Tsuji in view of Maeda disclose the method according to claim 1, wherein the limit is less than an over-saturated orientation of the steerable distal portion (bending limit; par. [0055]).
Regarding claim 11, Tsuji in view of Maeda disclose the method of claim 8, wherein detecting the tension in the at least one tensioning member comprises measuring a pull-distance of said at least one tensioning member, wherein said pull-distance correlates to the approximate x-bend and the approximate y-bend (par. [0096]-[0105]).
Regarding claim 12, Tsuji discloses a system, comprising: an elongate instrument (1) comprising for a steerable distal portion (16); at least one tensioning member (59; par. [0079]) operably coupled to said steerable distal portion (16; par. [0047]), and a controller (68) configured to: receive an input command (via 18; par. [0048]) for articulation of said steerable distal portion (16), the articulation correlating to an approximate y-bend and an approximate x-bend of said steerable distal portion (par. [0048] and [0092]-[0094]); calculate an approximate overall bend magnitude (bending angle of the bending mechanism 60/ bending portion 16; par. [0091] - a bending angle of the bending mechanism 60 is detected on the basis of an output signal of the rotary encoders 71a, 71b) based on a combined magnitude of the approximate y-bend and magnitude of the approximate x-bend (bending angle of the bending mechanism 60/ bending portion 16; par. [0091] and [0093]; a bending angle of the bending mechanism 60 is detected on the basis of an output signal of the rotary encoders 71a, 71b).
However, Tsuji does not specifically disclose setting a limit of said approximate overall bend magnitude beyond which said steerable distal portion is not permitted to achieve; and one of: causing actuation of said at least one tensioning member to achieve said articulation of said steerable distal portion correlating to the approximate y-bend and approximate x-bend on a condition of said calculated approximate overall bend magnitude being equal to or less than said limit, or repeating the receiving, calculating, and setting steps on a condition of said calculated approximate overall bend being greater than said limit. Maeda teaches an analogous method and device comprising setting a limit of said approximate overall bend beyond which said steerable distal portion is not permitted to achieve (bending limit; par. [0055] and [0046]); and one of: causing actuation of said at least one tensioning member to achieve said articulation of said steerable distal portion correlating to the approximate y-bend and said x-bend on a condition of said calculated approximate overall bend being equal to or less than said limit, or repeating the receiving, calculating, and setting steps on a condition of said calculated approximate overall bend being greater than said limit (par. [0055]). It would have been obvious to one having ordinary skill in the to art to have included the bending limit and clutch mechanism of Maeda in the device of Tsuji in order to warn the operator and prevent bending if the bending limit of the steerable distal portion has been met or exceeded, thereby preventing harm to the patient. Additionally, after correcting the bending of the steerable distal portion the procedure can continue. 
Regarding claim 13, Tsuji in view of Maeda disclose the system of claim 12 further comprising a graphical user interface, wherein the controller is further congiured to cause the graphical user interface to display an icon representing an approximate orientation of said steerable distal portion (Fig. 15A; 86a/U/D/L/R; par. [0163]).
Regarding claim 18, Tsuji in view of Maeda disclose the system of claim 12, wherein the controller is further configured to: receive information regarding tension in said at least one tensioning member; and cause actuation is based on receiving the information regarding the tension (tension detected via 76; par. [0096]-[0105]).
Regarding claim 19, Tsuji in view of Maeda disclose the system of claim 18, wherein the information regarding the tension comprises a pull-distance of the at least one tensioning member, wherein said pull-distance correlates to the approximate x-bend and the approximate y-bend (par. [0096]-[0105]).
Regarding claim 20, Tsuji in view of Maeda disclose the system of claim 12, further comprising a sensor (76/80) configured to detect the tension in the at least one tensioning member, wherein the controller is further configured to receive the information regarding the tension from the sensor (76/80; par. [0096]-[0105]).

Claims 3-5, 7 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuji in view of Maeda as applied to claim 1 above, and further in view of Rauch (US 2005/0065435).
Regarding claim 3, Tsuji in view of Maeda disclose the method according to claim 2, but does not specifically disclose it further comprising displaying on said graphical user interface a cross-hair through an approximate center of at least one circle representing an angular measurement for correlating to the approximate overall bend magnitude.
Rauch teaches an analogous graphical user interface for graphically visualizing an orientation of a steerable distal portion of an analogous elongate instrument (par. [0035]), and displaying on the graphical user interface a cross-hair (266/268) passing through an approximate center of at least one circle (272a; Fig. 11) representing an angular measurement for correlating to the approximate overall bend magnitude, providing an improved method for graphically visualizing a current direction of the elongate instrument and the desired new direction for the instrument on an improved indicator pane such that user can select the orientation of the icon and the instrument in a number of ways using the indicator (par. [0073]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the graphical user interface of Tsuji with the above discussed limitations as taught by Rauch in order to have provided an improved method for graphically visualizing a current direction of the elongate instrument and the desired new direction for the instrument on an improved indicator pane such that user can select the orientation of the icon and the instrument in a number of ways using the indicator.
Regarding claim 4, Tsuji in view of Maeda in view of Rauch disclose the method according to claim 3, wherein said at least one circle (272a) comprises a plurality of concentric circles (Fig. 11).
Regarding claim 5, Tsuji in view of Maeda in view of Rauch disclose the method according to claim 4, wherein an inner one of the concentric circles represents an angular measurement of 90 degrees of overall bend magnitude and the outer one of the concentric circles represents an angular measurement of 180 degrees of overall bend magnitude (Fig. 11; par.  [0069]-[0070]).
Regarding claim 7, Tsuji in view of Maeda disclose the method according to claim 1, further comprising: displaying on a graphical user interface an icon representing an orientation of said steerable distal portion (Fig. 15A; 86a/U/D/L/R; par. [0163]). However, Tsuji does not specifically disclose wherein said graphical user interface comprises a cross-hair through the approximate center of a plurality of concentric circles, wherein the location of said icon relative to each of said plurality of concentric circles represents the approximate angular measurement of said overall bend magnitude, and wherein the location of said icon along [[the]] horizontal and vertical axes of said cross-hair represent the approximate x-bend and y-bend, respectively, of said steerable distal portion.
Rauch teaches an analogous graphical user interface for graphically visualizing an orientation of a steerable distal portion of an analogous elongate instrument (par. [0035]), and displaying on the graphical user interface a cross-hair (266/268) passing through an approximate center of a plurality of concentric circles (272a; Fig. 11), wherein the location of said icon (150) relative to each of said plurality of concentric circles obviously represents the approximate angular measurement of said overall bend, and wherein the location of an analogous icon (150) along the horizontal and vertical axes of said cross-hair (266/268) may represent the approximate x-bend and y-bend, respectively, of said steerable distal portion, providing an improved method for graphically visualizing a current direction of the elongate instrument and the desired new direction for the instrument on an improved indicator pane such that user can select the orientation of the icon and the instrument in a number of ways using the indicator (par. [0073]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the graphical user interface of Tsuji with the above discussed limitations as taught by Rauch in order to have provided an improved method for graphically visualizing a current direction of the elongate instrument and the desired new direction for the instrument on an improved indicator pane such that user can select the orientation of the icon and the instrument in a number of ways using the indicator.
Regarding claim 14, Tsuji in view of Maeda disclose the system of claim 13, but does not specifically disclose wherein the controller is further configured to cause the graphical user interface to display a cross-hair through an approximate center of at least one circle representing an angular measurement for correlating to the approximate overall bend magnitude.
Rauch teaches an analogous graphical user interface for graphically visualizing an orientation of a steerable distal portion of an analogous elongate instrument (par. [0035]), and displaying on the graphical user interface a cross-hair (266/268) passing through an approximate center of at least one circle (272a; Fig. 11) representing an angular measurement for correlating to the approximate overall bend magnitude, providing an improved method for graphically visualizing a current direction of the elongate instrument and the desired new direction for the instrument on an improved indicator pane such that user can select the orientation of the icon and the instrument in a number of ways using the indicator (par. [0073]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the graphical user interface of Tsuji with the above discussed limitations as taught by Rauch in order to have provided an improved system for graphically visualizing a current direction of the elongate instrument and the desired new direction for the instrument on an improved indicator pane such that user can select the orientation of the icon and the instrument in a number of ways using the indicator.
Regarding claim 15, Tsuji in view of Maeda in view of Rauch disclose the system of claim 14, wherein said at least one circle (272a) comprises a plurality of concentric circles (Fig. 11).
Regarding claim 16, Tsuji in view of Maeda in view of Rauch disclose the system of claim 15, wherein an inner one of the concentric circles represents an angular measurement of 90 degrees of overall bend magnitude and the outer one of the concentric circles represents an angular measurement of 180 degrees of overall bend magnitude (Fig. 11; par.  [0069]-[0070]).

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuji in view of Maeda as applied to claim 1 above, and further in view of Das (US 4739841).
Regarding claim 6, Tsuji in view of Maeda disclose the method according to claim 1, but does not specifically disclose wherein calculating an approximate overall bend further comprises calculating said approximate overall bend by approximating said approximate overall bend using {square root over ((y-bend).sup.2+(x-bend).sup.2)}. Das teaches a method for calculating an approximate overall bend of a device that comprises calculating said approximate overall bend by approximating said approximate overall bend using {square root over ((y-bend).sup.2+(x-bend).sup.2)} (col. 11, l. 52 – col. 12, l. 6). Das teaches that the overall bend can be calculated using the basic Pythagorean equation (col. 11, l. 52 – col. 12, l. 6). It would have been obvious to one having ordinary skill in the art to have used the Pythagorean equation to calculate the overall bend, as taught by Das, as a simple substitution of one known method of calculating overall bend for another, having the predictable result of calculating the overall bend. 
Regarding claim 17, Tsuji in view of Maeda disclose the system of claim 12, but does not specifically disclose wherein the controller is configured to calculate an approximate overall bend further comprises calculating said approximate overall bend by approximating said approximate overall bend using {square root over ((y-bend).sup.2+(x-bend).sup.2)}. Das teaches a method for calculating an approximate overall bend of a device that comprises calculating said approximate overall bend by approximating said approximate overall bend using {square root over ((y-bend).sup.2+(x-bend).sup.2)} (col. 11, l. 52 – col. 12, l. 6). Das teaches that the overall bend can be calculated using the basic Pythagorean equation (col. 11, l. 52 – col. 12, l. 6). It would have been obvious to one having ordinary skill in the art to have used the Pythagorean equation to calculate the overall bend, as taught by Das, as a simple substitution of one known method of calculating overall bend for another, having the predictable result of calculating the overall bend.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Applicant contends that Tsuji does not disclose “at least ‘calculating an approximate overall bend magnitude based on a combined magnitude of the approximate y-bend and magnitude of the approximate x-bend,’ as recited in amended claim 1, at least because the signal from each of the joystick motors 73a, 73b is respectively associated with a separate bending direction” (see Remarks at page 9). The Examiner respectfully disagrees. As discussed above, Tsuji discloses that the bending angle of the bending mechanism 60 (bending portion 16) is detected on the basis of an output signal of the rotary encoders 71a, 71b (par. [0091]). It is the combination of the signals output by the rotary encoders (x and y directions) that determines the bending angle of the bending mechanism/bending portion of the instrument. Accordingly, Tsuji discloses the aforementioned limitation and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
11/07/2022